Exhibit 10.22.1 EXECUTION VERSION CREDIT AGREEMENT Dated as of May 1, 2017 by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, AS PARENT BORROWER, THE SUBSIDIARY BORROWERS PARTY HERETO, CITIBANK, N.A. and KEYBANK NATIONAL ASSOCIATION, AS ISSUING LENDERS AND SWING LOAN LENDERS, THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT, OTHER LENDERS THAT MAY BECOME PARTIES TO THIS AGREEMENT, AND KEYBANK NATIONAL ASSOCIATION, AS AGENT, WITH CITIGROUP GLOBAL MARKETS INC. and THE HUNTINGTON NATIONAL BANK, AS CO-SYNDICATION AGENTS, BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., COMERICA BANK and REGIONS BANK, AS CO-DOCUMENTATION AGENTS, CITIGROUP GLOBAL MARKETS INC. and KEYBANC CAPITAL MARKETS, AS JOINT BOOKRUNNERS AND CITIGROUP GLOBAL MARKETS INC., KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK, AS JOINT LEAD ARRANGERS $ TABLE OF CONTENTS §1DEFINITIONS AND RULES OF INTERPRETATION1 §1.1Definitions1 §1.2Rules of Interpretation31 §2THE CREDIT FACILITY32 §2.1Loans32 §2.2Notes33 §2.3Unused Fee; Facility Fee33 §2.4Reduction and Termination of the Revolving Credit Commitments33 §2.5Swing Loan Commitment34 §2.6Interest on Loans36 §2.7Requests for Revolving Credit Loans37 §2.8Funds for Loans37 §2.9Use of Proceeds37 §2.10Letters of Credit38 §2.11Increase in Total Commitment41 §2.12Extension of Revolving Credit Maturity Date42 §2.13Incremental Term Loan Facility43 §3REPAYMENT OF THE LOANS44 §3.1Stated Maturity44 §3.2Mandatory Prepayments44 §3.3Optional Prepayments45 §3.4Partial Prepayments45 §3.5Effect of Prepayments45 §3.6Sharing of Payments, Etc45 §4CERTAIN GENERAL PROVISIONS47 §4.1Conversion Options47 §4.2Fees47 §4.3[Reserved]47 §4.4Funds for Payments47 §4.5Computations50 §4.6Suspension of LIBOR Rate Loans50 §4.7Illegality51 §4.8Additional Interest51 §4.9Additional Costs, Etc51 §4.10Capital Adequacy52 §4.11Breakage Costs52 §4.12Default Interest; Late Charge52 §4.13Certificate52 §4.14Limitation on Interest53 §4.15Certain Provisions Relating to Increased Costs and Non-Funding Lenders53 §4.16Cash Collateral Account54 §5UNENCUMBERED ASSETS55 i NYDOCS03/1056463.7 §5.1Initial Unencumbered Assets55 §5.2Addition of Unencumbered Assets55 §5.3Failure of Unencumbered Asset Conditions55 §5.4Borrower Election to Remove Unencumbered Assets56 §5.5Release of Subsidiary Borrowers56 §5.6Additional Subsidiary Borrowers56 §5.7Costs and Expenses of Additions and Removals56 §6REPRESENTATIONS AND WARRANTIES57 §6.1Corporate Authority, Etc57 §6.2Governmental Approvals58 §6.3Title to Unencumbered Assets58 §6.4Financial Statements58 §6.5No Material Changes58 §6.6[Reserved]58 §6.7Litigation59 §6.8No Material Adverse Contracts, Etc59 §6.9Compliance with Other Instruments, Laws, Etc59 §6.10Tax Status59 §6.11No Event of Default59 §6.12Investment Company Act59 §6.13Absence of UCC Financing Statements, Etc59 §6.14EEA Financial Institutions60 §6.15Unencumbered Asset Conditions60 §6.16Employee Benefit Plans60 §6.17Disclosure60 §6.18Place of Business60 §6.19Regulations T, U and X60 §6.20Environmental Compliance60 §6.21Subsidiaries; Organizational Structure60 §6.22Leases60 §6.23Property61 §6.24Brokers61 §6.25Other Debt61 §6.26Solvency61 §6.27No Bankruptcy Filing61 §6.28No Fraudulent Intent61 §6.29Transaction in Best Interests of Loan Parties; Consideration61
